In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-1641V
                                                            Filed: September 28, 2018
                                                                  UNPUBLISHED

                                                                         
    ROSEMARY MORGAN-LEE,                                                 
                                                                                 Special Processing Unit (SPU);
                                           Petitioner,                           Ruling on Entitlement; Concession;
    v.                                                                           Table Injury; Haemophilus influenzae
                                                                                 type b (Hib) Vaccine; Shoulder Injury
    SECRETARY OF HEALTH                                                          Related to Vaccine Administration
    AND HUMAN SERVICES,                                                          (SIRVA)

                                         Respondent.

                                                                         
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On October 31, 2017, Rosemary Morgan-Lee (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner filed an amended petition on
January 29, 2018, where she alleged that she received a Haemophilus B Conjugate
(“HIB”) vaccination on December 31, 2016, and subsequently suffered immediate “acute
pain in her right shoulder.” Amended Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.
       On September 28, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that “petitioner’s medical course is

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                                            1 
 
consistent with a shoulder injury related to vaccine administration (‘SIRVA’) as defined
on the Vaccine Injury Table. Specifically, petitioner had no recent history of pain,
inflammation, or dysfunction of her right shoulder, pain occurred within 48 hours after
receipt of an intramuscular vaccination, pain was limited to the shoulder where the
vaccine was administered, and no other condition or abnormality, such as brachial
neuritis, has been identified to explain petitioner’s shoulder pain.” Id. at 4. Respondent
further agrees that petitioner suffered the residual effects of her condition for more than
six months and therefore has satisfied all legal prerequisites for compensation under the
Act. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master
 




                                            2